  Case: 3:18-cr-00119-TMR Doc #: 38 Filed: 03/14/21 Page: 1 of 2 PAGEID #: 117



                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


   UNITED STATES OF AMERICA,           : Case No.: 3:18CR119TMR
                                       :
            Plaintiff,                 : MOTION TO DELAY EXECUTION OF
                                       : SENTENCE
                 vs.                   :
                                       :
        ROSHAWN WINBURN,               :
                                       :
            Defendant.                 :


     The United States hereby moves to delay the execution of

the sentence upon defendant Roshawn Winburn and to extend his

report date to the Bureau of Prisons (“BOP”) until September 1,

2021.   During late July 2020, Mr. Winburn was sentenced to six

months of imprisonment in this matter.           Pursuant to motions of

the United States, the Court extended the surrender date on Mr.

Winburn’s sentence until March 31, 2021.            For good cause, the

United States respectfully requests that the Court delay this

report date a third time and thereby permit Mr. Winburn to

remain in the Dayton, Ohio area until late summer 2021.

DATED: March 14, 2021               Respectfully submitted,

                                    VIPAL J. PATEL
                                    UNITED STATES ATTORNEY

                                    s/Brent G. Tabacchi
                                    BRENT G. TABACCHI (6276029 IL)
                                    Assistant United States Attorneys
                                    Attorneys for Plaintiff
                                    602 Federal Building
                                    200 West Second Street
                                    Dayton, OH   45402
  Case: 3:18-cr-00119-TMR Doc #: 38 Filed: 03/14/21 Page: 2 of 2 PAGEID #: 118



                          CERTIFICATE OF SERVICE


     I hereby certify that a copy of the foregoing was served on
defendant's counsel this 14th day of March 2021 via the Court’s
ECF System.

                              s/Brent G. Tabacchi
                              BRENT G. TABACCHI
                              Assistant United States Attorney




                                       2
